     Case 2:20-cv-01092-KJD-DJA Document 13 Filed 08/06/20 Page 1 of 2




 1

 2
                                    UNITED STATES DISTRICT COURT
 3
                                           DISTRICT OF NEVADA
 4
                                                     ***
 5
      UNITED RENTALS (NORTH                                  Case No. 2:20-cv-01092-KJD-DJA
 6    AMERICA), INC.,
 7                            Plaintiff,                     ORDER
 8          v.
 9    LIBERTY MUTUAL INSURANCE CO.,
10                            Defendant.
11

12           This matter is before the Court on Defendant’s Motion to Extend Time to Answer the

13   Complaint (ECF No. 11), filed on July 28, 2020. Defendant filed the instant motion on the same

14   day that the extension Plaintiff accorded it to respond to the Complaint expires. It seeks an

15   unknown amount of time for the extension. Further, its cursory two page motion fails to cite to

16   the appropriate standard for the request, much less demonstrate that merely being unable to get

17   ahold of Plaintiff’s counsel to obtain a second stipulated extension is good cause for the Court to

18   grant an indefinite extension. Although the Court encourages the parties to work together to

19   resolve issues and stipulate to the extent possible on extensions such as this one, it is unable to

20   grant the requested relief under these circumstances.

21           Indeed, Plaintiff filed a Response (ECF No. 12) one day after the Motion was filed, on

22   July 29, 2020. It represents that on July 9, 2020 it gave Defendant a two-week extension to

23   respond to the Complaint for the requested purpose of obtaining counsel and no further contact

24   was made by Defendant until July 24, 2020. Plaintiff argues that Defendant has not cited any

25   good cause for an unknown amount of the extension requested now that counsel has been

26   obtained. Ultimately, the Court is not persuaded that Defendant has met the good cause standard

27   and the lack of specificity in the request – particularly in the amount of time being sought for the

28   extension – is a fatal flaw.
     Case 2:20-cv-01092-KJD-DJA Document 13 Filed 08/06/20 Page 2 of 2




 1          IT IS THEREFORE ORDERED that Defendant’s Motion to Extend Time to Answer

 2   the Complaint (ECF No. 11) is denied without prejudice.

 3          DATED: August 6, 2020

 4
                                                      DANIEL J. ALBREGTS
 5                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                             Page 2 of 2
